United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3805
                        ___________________________

                       William G. Morse; Tanya L. Morse

                      lllllllllllllllllllll Plaintiffs - Appellants

                                           v.

   Ozark County, Missouri; Gareth Heidi; Betty Heidi; Heather Heidi, Trustee;
      Heather Rooney-McBride; Darrin Reed, Sheriff, Ozark County Sheriff
 Department; Heath Hathcock, Deputy Sheriff, Ozark County Sheriff Department;
Sgt. Collins, Ozark County Sheriff Department; Kenny Hannaford, Deputy Sheriff,
  Ozark County Sheriff Department; Thomas Cline, Ozark County Prosecuting
  Attorney; Becky Strong, Ozark County Circuit Court Clerk; Craig Fox, Ozark
 County Health Department; Rex Donley, Gainesville Livestock Auction; David
    Haskins, Ozark 4 U Realty; Heath Humphries; Dr. David Rybolt, Missouri
      Department of Agriculture (Division of Animal Health); John Does, 6-7

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                              Submitted: July 1, 2015
                                Filed: July 8, 2015
                                  [Unpublished]
                                  ____________

Before SHEPHERD, BYE, and KELLY, Circuit Judges.
                           ____________
PER CURIAM.

        William G. and Tanya L. Morse appeal the district court’s1 dismissal of their
civil rights action for lack of subject matter jurisdiction. We find that the Morses did
not preserve any challenge to the district court’s conclusion that their action was
barred by the Rooker-Feldman doctrine.2 In response to the motions to dismiss for
lack of subject matter jurisdiction, they offered no argument in support of jurisdiction,
see Nucor Corp. v. Neb. Pub. Power Dist., 891 F.2d 1343, 1346 (8th Cir. 1989)
(plaintiffs bear burden of establishing subject matter jurisdiction); and in their
opening brief on appeal, they do not explain why the district court was wrong in
applying the doctrine, see Blakley v. Schlumberger Tech. Corp., 648 F.3d 921, 931-
32 (8th Cir. 2011) (where appellant did not actually challenge district court’s
conclusion that subject matter jurisdiction was lacking, any argument to this effect
on appeal is waived); see also McKenzie v. U.S. Citizenship & Immigration Servs.,
761 F.3d 1149, 1155 (10th Cir. 2014) (where party presents unpreserved argument
against dismissal for lack of jurisdiction, appellate court does not exceed its power
by declining to consider it), cert. denied, 135 S. Ct. 970 (2015). Although the Morses
challenge the application of the Rooker-Feldman doctrine in their reply brief, we
decline to consider these arguments. See Martin v. Am. Airlines, Inc., 390 F.3d 601,
608 n.4 (8th Cir. 2004) (appeals court will not consider issue first raised in reply
brief, absent some reason given by appellant for not raising and briefing issue in
opening brief); United States v. Vincent, 167 F.3d 428, 432 (8th Cir. 1999) (declining
to consider argument first raised in pro se reply brief). The judgment of the district
court is affirmed. See 8th Cir. R. 47B.
                          ______________________________


      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
      2
       See D.C. Ct. of App. v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity
Trust Co., 263 U.S. 413 (1923).

                                          -2-